 


110 HR 2313 RH: Marine Renewable Energy Research and Development Act of 2007
U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 121
110th CONGRESS 1st Session 
H. R. 2313
[Report No. 110–202] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2007 
Ms. Hooley introduced the following bill; which was referred to the Committee on Science and Technology 
 

June 21, 2007
Additional sponsors: Mr. Rohrabacher, Mr. Inslee, Mr. McDermott, Mr. Honda, Mr. DeFazio, Mr. Blumenauer, Ms. Castor, Mr. Wu, and Mr. Miller of North Carolina 


June 21, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 15, 2007

A BILL 
To establish research, development, demonstration, and commercial application programs for marine renewable energy technologies. 
 

1.Short titleThis Act may be cited as the Marine Renewable Energy Research and Development Act of 2007.
2.FindingsThe Congress finds the following:
(1)The United States has a critical national interest in developing clean, domestic, renewable sources of energy in order to reduce environmental impacts of energy production, increase national security, improve public health, and bolster economic stability.
(2)Marine renewable energy technologies are a nonemitting source of power production.
(3)Marine renewable energy may serve as an alternative to fossil fuels and create thousands of new jobs within the United States.
(4)Europe has already successfully delivered electricity to the grid through the deployment of wave and tidal energy devices off the coast of Scotland.
(5)Recent studies from the Electric Power Research Institute, in conjunction with the Department of Energy’s National Renewable Energy Laboratory, have identified an abundance of viable sites within the United States with ample wave and tidal resources to be harnessed by marine power technologies.
(6)Sustained and expanded research, development, demonstration, and commercial application programs are needed to locate and characterize marine renewable energy resources, and to develop the technologies that will enable their widespread commercial development.
(7)Federal support is critical to reduce the financial risk associated with developing new marine renewable energy technologies, thereby encouraging the private sector investment necessary to make marine renewable energy resources commercially viable as a source of electric power and for other applications.
3.DefinitionsFor purposes of this Act—
(1)Marine renewable energyThe term Marine Renewable Energy means energy derived from one or more of the following sources:
(A)Waves.
(B)Tidal flows.
(C)Ocean currents.
(D)Ocean thermal energy conversion.
(2)SecretaryThe term Secretary means the Secretary of Energy.
4.Marine renewable energy research and development
(a)In generalThe Secretary, in conjunction with other appropriate agencies, shall support programs of research, development, demonstration, and commercial application to expand marine renewable energy production, including programs to—
(1)study and compare existing marine renewable energy extraction technologies;
(2)research, develop, and demonstrate advanced marine renewable energy systems and technologies;
(3)reduce the manufacturing and operation costs of marine renewable energy technologies;
(4)investigate efficient and reliable integration with the utility grid and intermittency issues;
(5)advance wave forecasting technologies;
(6)conduct experimental and numerical modeling for optimization of marine energy conversion devices and arrays;
(7)increase the reliability and survivability of marine renewable energy technologies, including development of corrosive-resistant materials;
(8)study, in conjunction with the Assistant Administrator for Research and Development of the Environmental Protection Agency, the Undersecretary of Commerce for Oceans and Atmosphere, and other Federal agencies as appropriate, the environmental impacts of marine renewable energy technologies and ways to address adverse impacts, and provide public information concerning technologies and other means available for monitoring and determining environmental impacts;
(9)establish protocols, in conjunction with the National Oceanic and Atmospheric Administration, for how the ocean community may best interact with marine renewable energy devices;
(10)develop power measurement standards for marine renewable energy; 
(11)develop identification standards for marine renewable energy devices; 
(12)address standards development, demonstration, and technology transfer for advanced systems engineering and system integration methods to identify critical interfaces; and
(13)utilize marine resources in the Gulf of Mexico, the Atlantic Ocean, and the Pacific Ocean.
(b)Siting criteriaThe Secretary, in conjunction with other appropriate Federal agencies, shall develop, prior to installation of any technologies under this section, siting criteria for marine renewable energy generation demonstration and commercial application projects funded under this Act.
5.National Marine Renewable Energy Research, Development, and Demonstration Centers
(a)CentersThe Secretary, acting through the National Renewable Energy Laboratory, shall award grants to institutions of higher education (or consortia thereof) for the establishment of 1 or more National Marine Renewable Energy Research, Development, and Demonstration Centers. In selecting locations for Centers, the Secretary shall consider sites that meet one of the following criteria:
(1)Hosts an existing marine renewable energy research and development program in coordination with a public university engineering program.
(2)Has proven expertise to support environmental and policy-related issues associated with harnessing of energy in the marine environment.
(3)Has access to and utilizes the marine resources in the Gulf of Mexico, the Atlantic Ocean, or the Pacific Ocean. The Secretary may give special consideration to historically black colleges and universities and land grant universities that also meet one of these criteria. In establishing criteria for the selection of Centers, the Secretary shall coordinate with the Undersecretary of Commerce for Oceans and Atmosphere on the criteria related to advancing wave forecasting technologies, studying the compatibility with the environment of marine renewable energy technologies and systems, and establishing protocols for how the ocean community best interacts with marine renewable energy devices and parks.
(b)PurposesThe Centers shall advance research, development, demonstration, and commercial application of marine renewable energy through a number of initiatives including for the purposes described in section 4(1) through (13), and shall serve as an information clearinghouse for the marine renewable energy industry, collecting and disseminating information on best practices in all areas related to developing and managing enhanced marine renewable energy systems resources.
(c)Demonstration of needWhen applying for a grant under this section, an applicant shall include a description of why Federal support is necessary for the Center, including evidence that the research of the Center will not be conducted in the absence of Federal support.
6.Applicability of other lawsNothing in this Act shall be construed as waiving the applicability of any requirement under any environmental or other Federal or State law.
7.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this Act $50,000,000 for each of the fiscal years 2008 through 2012, except that no funds shall be appropriated under this section for activities that are receiving funds under section 931(a)(2)(E)(i) of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(E)(i)).
 

June 21, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
